Exhibit 99.1 JCPENNEY REPORTS OCTOBER SALES PLANO, Texas, Nov. 5, 2009 J. C. Penney Company, Inc. (NYSE:JCP) reported that comparable store sales for the four-week period ended Oct. 31, 2009, decreased 4.5 percent, slightly better than the Company’s guidance for sales to decrease 5 to 8 percent.In last year’s October period, comparable store sales decreased 13.0 percent.Total Company sales in October decreased 3.5 percent. Women’s apparel and shoes were the top performing merchandise divisions in October, while fine jewelry continued to experience weaker sales.The southwest region was the best performing region in October, and the southeast region had the softest sales during the month.The Company experienced sales that were better than expectations during the first two weeks of the period, but sales turned softer and were below expectations the final week. Preliminary October Sales Summary ($ in millions) Total Company Sales % Increase/(Decrease) for period ended Total Sales Comp Stores Oct. 31, Nov. 01, 4 Weeks 13 Weeks 39 Weeks November Sales Outlook and Updated Third Quarter Earnings Guidance Management’s guidance for the four-week period ending Nov. 28, 2009, is for a 4 to 7 percent decrease in comparable store sales, compared to an 11.9 percent decrease in last year’s November period. Management now expects third quarter earnings to be in the range of $0.10 to $0.11 per share, including a charge of approximately $0.03 per share, primarily related to non-recurring real estate impairments.The Company’s most recent guidance was for third quarter earnings to be in the range of $0.03 to $0.10 per share. Third Quarter Earnings Release JCPenney will release its third quarter financial results before the market opens on Friday, Nov. 13, 2009.Management will host a live conference call and real-time webcast on Nov. 13, 2009, beginning at 9:30 a.m. ET.Access to the conference call is open to the press and general public in a listen-only mode.To access the conference call, please dial 877-407-0778, or 201-689-8565 for international callers, and reference the JCPenney Third Quarter Earnings Conference Call.The telephone playback will be available for seven days beginning approximately two hours after the conclusion of the call by dialing 877-660-6853, account code 286, conference ID number 328509.The live webcast may be accessed via JCPenney's Investor Relations page at jcpenney.net, on streetevents.com (for members) or on investorcalendar.com.Replays of the webcast will be available for up to 90 days after the event. Sales Conference Call Recording (8:30 a.m. ET) (877) 793-7778 For further information, contact: Investor Relations Phil Sanchez; (972) 431-5575; psanc3@jcpenney.com Kristin Hays; (972) 431-1261; klhays@jcpenney.com Media Relations
